PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/758,744
Filing Date: 9 Mar 2018
Appellant(s): Sutter, Wolfgang



__________________
Thomas P. Canty (44,586)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 13 December 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 17 August 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
Background
Consider a first situation of a first light source that emits light having a first emission spectrum.  An observer looking at the first light source will see the first emission spectrum (based on the assumption that the air between the observer and the light source have 100% transmission at all wavelengths).  When the first light source has a cover, the observer looking at the first light source through the cover will see a transmitted spectrum (i.e., the emission spectrum modified by the cover’s transmission as a function of wavelength).  The observer will not see any light being transmitted through opaque portions printed on the cover’s surface (e.g., see 
    PNG
    media_image2.png
    451
    1519
    media_image2.png
    Greyscale
).  It is important to recognize that the observer will not see reflected light because the first light source is the only light source.
i.e., a second light source) that emits light having a second emission spectrum.  In this situation, the observer looking at the first light source through the cover will see a combination spectrum.  The combination spectrum is the addition of said transmitted spectrum and a reflected spectrum (i.e., the second emission spectrum modified by the cover’s reflection and scattering as a function of wavelength).  At the opaque portions, there is an opaque reflection spectrum (i.e., the second emission spectrum modified by the opaque portions’ reflection and scattering as a function of wavelength).  Thus the observer will see both the combination spectrum and the opaque reflection spectrum (e.g., see 
    PNG
    media_image3.png
    618
    2265
    media_image3.png
    Greyscale
).
The first emission spectrum can be labeled an illuminant color tone, the combination spectrum can be labeled a predefined base color tone, and the opaque reflection spectrum can be labeled colors of the opaque regions.
A. Arguments on 13 December 2021 Appeal Brief pp. 8-14
Appellant argues that Bodle and Honigsbaum, alone or in combination, fail to disclose or suggest the combination of features of independent claim 1 such as “a final visible pattern or color perceivable at the outer side the escape path marking results from color impressions from a mixture of colors of the opaque regions of the planar grid element and the base color tone provided ”.  Examiner respectfully disagrees.  As discussed in the previous Office Action, Bodle teaches or suggests a predefined base color tone (e.g., “… modifying the light transmission properties may include inserting a colored filter underneath the cover or may include using a UV protective layer which modifies the color of the light passing through it …” in the first column 3 paragraph) that deviates from an illuminant color tone (e.g., “… photoluminescent strip … Preferably the base photoluminescent layer is yellow more specifically yellow/green …” in the second column 2 paragraph and the seventh column 5 paragraph).  Further as discussed above, observer will see both the combination spectrum and the opaque reflection spectrum.  Thus the observer perceives the combination spectrum and the opaque reflection spectrum as a final visible pattern or color (depending on the distance between the covered light source and the observer).  Therefore, the combination of the cited prior art teaches or suggests all limitations as arranged in claim 1.
B. Arguments on 13 December 2021 Appeal Brief pg. 14
Appellant argues that claims 9, 10, and 20 are allowable over the cited prior art for at least the same reasons discussed above.  Examiner respectfully disagrees for the reasons discussed above.
C. Arguments on 13 December 2021 Appeal Brief pp. 14-17
Appellant argues that claim 14 is non-obvious over the prior art for at least the same reasons as discussed above.  Examiner respectfully disagrees for the reasons discussed above.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  As discussed in the previous Office Action (pp. 14-15), Bodle states (last column 2 paragraph and third and fifth column 4 paragraphs) that the “… transparent … cover may have portions which are stained, painted, dyed or otherwise modified to change the light transmission properties of the cover. Preferably these portions are opaque … advantage of such opaque portions is that they can be used to cover or mask poor cutting of the carpet … photoluminescent strip may be attached to the carpet of the aircraft … aircraft's emergency exit floor path lighting system …”.  Thus there is some teaching, suggestion, or motivation to do so found in Bodle to use an overlay comprising translucent portions (i.e., to achieve advantages such as to “change the light transmission properties of the cover” for the portions that can both transmit and reflect light to an observer) and/or opaque portions (e.g., to achieve advantages such as to “cover or mask poor cutting of the carpet” for the portions that can only reflect light to an observer).  In regard to additional functions of an overlay, the Official Aircraft Interiors Expo 2011 Show Review teaches that “… a translucent overlay, specially printed to match the surrounding carpet’s color and design, sit over the PL strip meaning the system is completely discreet when cabin lighting is on but just as effective as other SafTGlo variants if the lights go out …”.  Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the “opaque portions” of Bodle, in order achieve a final the system is completely discreet when cabin lighting is on”.  Therefore, the combination of the cited prior art teaches or suggests all limitations as arranged in the claims.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/DAVID P PORTA/           Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                             

Conferees:
Shun Lee
/S. L./
Examiner, Art Unit 2884
David Porta
/D.P.P/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        
Daniel Wu
/DANIEL J WU/RQAS, OPQA                                                                                                                                                                                                        





Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.